This is an appeal from a judgment dismissing the defendant's rule for alimony pendente lite.
The plaintiff instituted a suit against the defendant for separation from bed and board on the ground of abandonment. The defendant in her answer denied that she had abandoned the plaintiff and by way of reconventional demand claimed that the plaintiff had abandoned her and asked for a judgment in her favor for separation from bed and board. The defendant ruled the plaintiff to show cause why he should not be condemned to pay the defendant $9 per week alimony during the pendency of the suit. At the trial of the rule the plaintiff proposed to receive his wife in a residence occupied by his parents. The trial judge dismissed the defendant's rule and the defendant has appealed.
After the appeal was lodged in this Court, the plaintiff moved to dismiss the appeal. In the motion to dismiss the appeal the plaintiff virtually challenged the merit of *Page 1048 
the defendant's demand for alimony pendente lite and in passing on the motion to dismiss the appeal it was necessary for this Court to decide as to the merit of the defendant's claim. This Court denied the motion to dismiss the appeal setting forth reasons therefor. When this case came up for hearing on the appeal the counsel, for both the appellant and appellee, stated in open court that the decision rendered on the motion to dismiss the appeal disposed of the point in controversy. The counsel submitted the matter without argument. Having determined that the defendant is entitled to alimony during the pendency of the suit, in passing on the motion to dismiss the appeal, it is unnecessary for us to again discuss that issue. We set forth our reasons and reviewed the previous decisions of this Court when we overruled the motion to dismiss the appeal and it could serve no good purpose to reiterate the reasons and again review the previous decisions of this Court. Grisamore v. Grisamore, 191 La. 770,186 So. 98.
For the reasons assigned, the judgment of the lower court is reversed and set aside and it is now ordered, adjudged and decreed that there be judgment in favor of the defendant and against the plaintiff, condemning the plaintiff to pay the defendant $9 per week alimony during the pendency of this suit. The plaintiff to pay all costs.
FOURNET, J., absent. *Page 1049